       Case 19-40762   Doc 27-2   Filed 04/12/19   Entered 04/12/19 15:29:08   Desc Proposed Order   Page 1 of 2




                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

IN RE:                                                     §
                                                           §
INTERNATIONAL RESTAURANT                                   §    CASE NO. 19-40762-btr-11
GROUP, L.L.C.,                                             §
                                                           §
       Debtor.                                             §

     ORDER GRANTING MOTION TO COMPEL DEBTOR-IN-POSSESSION TO
     ASSUME OR REJECT LEASE OF NONRESIDENTIAL REAL PROPERTY
               LOCATED AT 8820 FM 423, FRISCO, TEXAS

       CAME ON for consideration the Motion of Simplicity Capital LLC (“Movant”) to Compel

Assumption or Rejection of that certain Lease of Nonresidential Real Property located at 8820 FM

423, Frisco, Texas (the “Motion”), and adequate notice of the hearing on the Motion having been

given pursuant to the Federal Rules of Bankruptcy Procedure and the Motion having been properly

served on the Debtor and its counsel pursuant to the Federal Rules of Bankruptcy Procedure, and the

Court finds that the Debtor should be compelled to perform its obligations under 11 U.S.C.

§365(d)(3), assume or reject the Lease as said term is defined in the Motion and that the Motion

should be granted. It is therefore

       ORDERED that the Motion of Simplicity Capital LLC to Compel Assumption or Rejection

of that certain Lease of Nonresidential Real Property located at 8820 FM 423, Frisco, Texas be and

the same is hereby granted as set forth below; it is further

       ORDERED that the Debtor shall pay its postpetition obligations under the Lease (as said

terms is defined in the Motion) to Movant within five (5) days of entry of this order; it is further

       ORDERED that the Debtor continue to pay its postpetition obligations under the Lease and

ORDER REGARDING THE MOTION TO COMPEL ASSUMPTION OR REJECTION
OF NONRESIDENTIAL REAL PROPERTY LEASE - PAGE 1
N:\pschurr\Simplicity Frick\2019.04.12 assume reject order.wpd
       Case 19-40762   Doc 27-2   Filed 04/12/19    Entered 04/12/19 15:29:08   Desc Proposed Order   Page 2 of 2




perform thereunder until such time as the Debtor assumes or reject the Lease; it is further

       ORDERED that the Debtor shall assume or reject the Lease no later than thirty (30) days

from the date of this order.

                                                   ##end of order##



APPROVED:

SCHEEF & STONE, L.L.P.
2600 Network Boulevard
Suite 400
Frisco, Texas 75034
Telephone: 214.472.2100
Telecopier: 214.472.2150
Email: patrick.schurr@solidcounsel.com


By: /s/ Patrick J. Schurr
  Patrick J. Schurr
  State Bar No. 17853530

ATTORNEYS FOR SIMPLICITY CAPITAL LLC




ORDER REGARDING THE MOTION TO COMPEL ASSUMPTION OR REJECTION
OF NONRESIDENTIAL REAL PROPERTY LEASE - PAGE 2
N:\pschurr\Simplicity Frick\2019.04.12 assume reject order.wpd
